Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The examiner suggests applicant to request an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 15-22 and 27 are rejected under 35 U.S.C. 102 as being anticipated by LAM (US 2016/0085832, SEE Claim 1), which incorporates by reference, LAM (US 7,689,630).

	LAM (US 2016/0085832), teachings are, in view of LAM (US 7,689,630), encoding associated entities and events to a BIT Map, allowing for running boolean queries on the bit map, correlating entities to one or more events.

LAM (US 7,689,630), teaches the operations, associated with segments and entities.
 
“for each said attribute-key, creating and associating to it a bitmap segment (refer to Lam, U.S. Pat. No. 7,689,630”)

SEE LAM (US 2016/0085832), claim 1, as recited appears clear is incorporate by reference, the teachings of LAM, at least as defined below.
SEE LAM, US 7,689,630, “is in claim 1”, of, LAM (US 2016/0085832)
1. A computer-implemented method of organizing and analyzing data records using bitmap based techniques, wherein said collection of source data records is organized with one or more attributes, comprising: selecting all or a required subset of said attributes based on requirements of the analyses; creating a key-value pair for each said data record by assigning it with an unique integer identifier; for an said attribute, creating one of more required “attribute-keys”, wherein a said attribute-key is one of its attribute's distinct value; or a qualified subset of said attribute's distinct values which satisfy the criteria that the numeric result of applying pre-defined statistical and/or user-defined functions to its corresponding data records falls within a pre-defined numeric range; or a defined value along with a defined set of corresponding data records; for each said attribute-key, creating and associating to it a bitmap segment (refer to Lam, U.S. Pat. No. 7,689,630 or others), wherein setting said bitmap segment's bit positions that are equal to the unique identifier of said attribute-key's corresponding data records to “1” (“on”) and setting all other bit positions to “0” (“off”); performing data analyses by mean of formulating and executing Set (respective bit-wise) operations among said bitmap segments of same and/or different attributes to generate a final result bitmap segment, or as an intermediate result and use as an input operand for subsequent operations to generate the final result; performing +p for said and/or other related attributes for further processing by retrieving data records based on matching said data records' unique identifiers to bit “1” positions of said final result segment; extracting required attributes from said retrieved data records and applying filtering, aggregating, and/or statistical functions to generate required result; wherein said data records organized in key-value pairs, attributes, attribute-keys, and corresponding bitmap segments collectively are maintained as a single entity, wherein said entity hereon is referred as a “domain” with an assigned unique name, and the domain's key-value pairs are referred as “domain-records”, the keys in said key-value pairs are referred as “domain-keys”, and said bitmap segments are referred as “segments”, wherein one or more domains are maintained in a system.

As understood, Lam US 2016/0085832, appears to extend the teachings of LAM US 7,689,630, defining, sales events, with respect to clearly with, a DEVICE associated with each entity identifier, indicating one of a user associated with a computer device (see Fig. 3, is Online Sale, user device Phone or PC), and a computer device (SEE Fig. 1, Attributes in Source Data records, includes: DEVICE, associated with Sales with attributes), customer, date, type, cost, data records, etc.…

	Regarding claims 1 (method), 21 (computer system) and 27 (computing device), in view of Lam (US 7,689,630), being incorporated by reference, also teaches details of, a computer implemented method of querying segmented data stored in computer memory, the method comprising:

accessing the segmented data in the form of a plurality of bitmaps associated with respective segments

SEE Abstract, bitmap structures, associated with, segments
SEE w/Segments (Fig. 4A, data segments 1-n, “20”, appears defining sub-ranges of, a 1st and second data groups, having 4 data segments, with binary values, defined with respect to “10”)
And col. 2

(15) A primary issue with bitmap index is the potentially large number of zero gap bits. The method by Ozbutun et al. (referenced above) is to divide a bitmap into segments, with each segment corresponds to a sub-range that corresponds to the subset of database records; each segment contains a start and end range numeric value and follows by its representative series of bits. And gap bits are reduced by not storing segments that corresponds to all non-existence database records. Such method, however, would involve every bit within a segment when a Boolean operation is performed even if a much less number of bits is required, thereby potentially wasting computing resources and degrading performance. A case example would be performing an "AND" between two segments, each with a sub-range, say of 1000 and each only has one "1" bit, then all 1000 bits would be "AND", although much less number of operations may be necessary.
 
SEE TLB (col. 2-)

wherein each bitmap comprises a plurality of bits, each bit having a bit position in a bit sequence 
SEE Fig. 5A, TLB Header

 corresponding to a sequence of entity identifiers, the state of each bit indicating whether the entity identifier representing that position in the sequence identifies an entity belonging in the segment or not (SEE Bit Map, 1/0), each entity identifier (Fig. 2), indicating one of a user associated with a computer device, and a computer device 
SEE entities (by Name and ID, Fig. 3)

o	combining, first and second bitmaps selected from the plurality of bitmaps to create a third bitmap, the first and second bitmaps associated with first and second
segments, each segment accommodating entities sharing a single binary characteristic 

(SEE Customer ID & a common attributes with Keys, in Figs. 2-3 and segments with Bits)

o	using the third bitmap to determine the results of a query relating to entities sharing a first single binary characteristic (see AND) of the first segment and a second single binary characteristic of the second segment

SEE records based on the results in Fig. 4, Analysis #3, based on result, in Fig. 3, Analysis #2, based on bit maps combined (BUY, RENT, Music Movie, sum, count, Total Cost vs. county), allowing to perform Boolean operations with respect to the plurality of attributes, associated with entity IDs and other attributes (Boolean, “or” and “And”) and generating results.
Also see Fig. 5B, results are based on, 
Analysis = (female & 1 purchase)

As described by LAM (US 2016/0085832), directed to events associated with, “online sales”, with a device and combining to third bitmaps (0096).

Please review carefully at least below,
[0003] FIG. 1 is a diagram showing a domain is created based on sample data records of online sale transactions for analyses.

And

[0031] FIG. 1 shows a domain is created for a sample set of online sale transaction records for media such as movies purchased and rented by customers; for this domain, the subset of attributes selected include Sale_ID, Sale_Date, Sale_Type, Customer_ID, Country, Qty, Unit_Cost, and Total_Cost; unique domain-keys are generated and assigned to the source data records.

[0080] In this example for segment conversion using attribute Customer_ID, the originating domain is “Online Sale” in FIG. 1 and the referenced domain is “Customer” in FIG. 5A.

SEE Fig. 3, Online Sale to attributes Device (in view of Online Sales), w/customer ID etc. (attributes), are at least associated with a computer device 

(SEE FIG. 3, TREE with, a device and DEVICE TYPE, Phone or PC), as shown.

SEE Tree
[0005] FIG. 3 is a diagram showing the sample domain with its attributes, attribute-keys represented in a tree-like graph.

Also see Entity (= customer ID), w/total count of purchases
[0053] For attribute Customer_ID, two separate groups of attribute-keys are created, where (IV) is based on the total count of purchases by a Customer_ID value, and (V) is based on total sum of values for attribute “Qty” by a Customer_ID value. 

[0054] For (IV) and the attribute-key associated with range partition name of “1”, its segment's bits are set to “1” for positions equal to the qualified values' domain-keys of {103, 106, 108, 109, 111}, where the respective qualified customer_ID values are {9000000, 9000001, 9000002, 9000003, 9000004}. 

[0055] For (V) and the attribute-key associated with range partition of “1”, its segment's bits are set to “1” for positions equal to the qualified values' domain-keys of {106, 111}, where the respective qualified customer_ID values are {9000001, 9000004}. 

[0056] For (VI), attribute Signature is consisted of an attribute-key with a defined value of 0, and it is associated to a control segment that corresponds to all of domain's data records. 

SEE Segments
[0057] FIG. 3 shows a tree-like representation for a domain's hierarchical structure, which is consisted of its attributes and attribute-keys; segments are not shown but it is implied that each attribute-key is associated with its corresponding segment. The system maintains one or more domains, where each has its own hierarchical structure.

SEE “sub-domains can be combined into a single domain”


SEE combine into a Single Domain

[0096] An ordered list of two or more sub-domains can be combined into a single domain for analyses by creating a new signature segment that combine the signature segments of the respective sub-domains, the detail steps are comprising of: 

[0097] starting from the second till the last signature segment in the list, up-shifting, or incrementing, all the bits in each respective signature segment by an offset value equals to the maximum bit position value of its immediate previous signature segment that has been up-shifted or otherwise use the original non-shifted if not applicable (for example, the first segment); 

SEE Union or “OR”, wise and combining

[0098] then performing Set operation UNION (or “OR” bit-wise) among the signature segments, starting from the first non-shifted through each in-between till the last up-shifted signature segment, to generate the final signature segment that reflects the combined sub-domains.

[0099] FIG. 6 shows a ordered list of signature segments of (I) with a bit range of 2 and 198; (II) with 7 and 204; and (III) with 3 and 202, and their bit “1” count are 102, 98, and 112, respectively.

[0100] After combining, (II) is up-shifted by an offset of 198 to all its bits and resulted in a new range of 205 and 402; and (III) is up-shifted by an offset of 402 and resulted in a new range of 405 and 604. The bit “1” count in the final combined signature segment is equal to the sum of bit “1” of the signature segments in the list, which is 312 (equals to 102+98+112) for this example.

[0101] A same ordered list of corresponding attribute segments from the respective sub-domains can be combined using the same said method, where the up-shifted offset value is based on their corresponding up-shifted signature segments or on non-shifted if not applicable.

[0102] A new result attribute segment created from Set operations among the combined segments can be converted back to segments that would conform to the respective sub-domains, the detail steps are comprising of: 

[0103] first creating a new segment for each sub-domain and copying to the new segment the bits within the respective range for the corresponding sub-domain from the combined segment; 

[0104] then down-shifting, or decrementing, the bits in each of the new segment by the same offset value that was used previously for combining the segment of this sub-domain to the final combined segment.

[0105] For the example in FIG. 6, the conversion from a combined segment back to the respective sub-domain segments will use the range of 205 and 402 for (II), and 405 and 604 for (III).

[0106] Data Profiling With Multi-Level Drill-Down

Therefore, Lam with Lam incorporated by reference, appears to anticipate all recited limitations as understood, please review mapping of the dependent claims in view of the independent claim.

	Regarding claim 2 Lam as applied above is deemed to further teach as claimed, wherein each segment is associated with a segment identifier which is stored with the respective bitmap for that segment

SEE LAM (2016/0085832), Fig. 2, 
SEE Segments with IDs 100-116 in view of Fig. 1, being Domain Keys, mapped to other segmented data, as shown in Fig. 1, also see Fig. 4 (shows the Bit Maps), with data records retrieved based on result segment, with a sum and count, based on the bit mapped entity (see sales) data, associated with customer IDs (see Fig. 3), associated with online sale event data (in Fig. 1, or attributes in source data records), answering queries based on (And & OR), correlating sales records by entity, based on the data encoded to the BIT MAPS (SEE Fig. 2, 4, 5B, associated with Tables Figs. 5A, 4, 1 or Look Up Tables or LUTs), allows the event attributes to be encoded to codes (numbers), like the media ID#.

Regarding claim 3, Lam as applied above is deemed to further teach as claimed, wherein each segment is associated with a segment name identifying the binary characteristic of the segment
SEE Lam (US 2016/0085832), in Fig. 1, segments have corresponding Names (met by, Numbers or any other identifier), identifying the binary (see 1/0), characteristic of the segment
SEE at least, Figs. 2, 4, 5B


Regarding claims 4 and 22, comprising receiving a request from a requesting computer device to access the segmented data, and generating a response to the query based on the request
SEE Result, Figs. 4, 5B, 7, 8, based on an Analysis (w/Boolean)

Regarding claim 5, according to claim 1, the method comprising receiving a request from a requesting computer device to use the segmented data, and generating a response to the query based on the request (see Analysis above and Fig. 4, also note, SQL @ 0012, 0013) 
Also see Results (in Fig. 4), and as defined above.
[0012] For Large-scale data processing for analytical purposes, the likes of relational database such as Oracle, and various parallel processing systems such as Hadoop, save source data to its own data store and enable data query access via SQL and executing MapReduce jobs, respectively.

[0013] For the former, knowledge of SQL is required; secondly, query performance is dependent on tuning the SQL statement based on knowledge of inner working of the database to enable the system to choose the optimal execution path, and if otherwise not chosen, poor performance and even failure could be resulted.


Regarding claim 6, according to claim 2, comprising receiving a request from a requesting computer device to access the segmented data, and  generating a response to the query based on the request
SEE Fig. 4, results of Analysis #3, from the results of analysis #2.

Regarding claim 7 of claim 6, wherein the segment identifiers of the first and second segments are included in the request transmitted from the requesting computer device
SEE Fig. 1, Online Sale records
SEE ATTRIBUTES (DEFINE SEGMENTS), IN SOURCE DATA RECORDS, AS ILLUSTRATED

Regarding claim 8 according to claim 6, the request comprising a group identifier identifying a group of segments in a common category, the group comprising the first and second segments
See Fig. 2, segments are grouped, to common categories for at least a first and second segments (see Segments 100-116), mapped to dates, buy/rent, media type, customer IDs and signatures, allowing for boolean operation to results (Fig. 4).

SEE Categories, in shown in Fig. 1, defined by Key, sales types (Buy/Rent), media types (Music/Movie/APP), with different counties.

Regarding claim 15, wherein the step of combining the first and second bitmaps generates a third segment
SEE LAM above bit maps are combined and Lam (US 2016/0085832, abstract, “Final” and Fig. 8, based on Figs. 1-7)

[0017] A system and method of organizing and analyzing large-scale data records, of which are organized with pre-defined attributes, by first transforming said data records into key-value pairs, then for each required attribute, creating one or more attribute-keys, and for each attribute-key, creating a corresponding bitmap segment (refer to Lam, U.S. Pat. No. 7,689,630 or others), which hereon is referred as a “segment”. Analyses are performed by mean of formulating and executing respective Set (or bit-wise) operations among the required segments to generate the final result segment.
Also see details below
[0058] 3) performing the analyses by selecting the required segments and formulating the required filtering, aggregating, and/or other computational logics into respective one or more Set operations in the required execution order, and executing the Set (or bit-wise) operations among the segments to generate a final result segment, wherein intermediate result segments may be generated and used as input operands to subsequent Set operations. 

[0059] performing further analyses by retrieving the corresponding result data records by matching the domain-keys equal to the bit “1” positions of the final result segment for looking up values for the same and/or different attributes, then applying additional statistical and/or user-defined functions to the said retrieved data records for generating the required result. 

[0060] FIG. 4. shows sample analyses performed by formulating and executing the required Set operations among the required segments. 

[0061] Analysis #1 requires finding the data records corresponding to all music items purchased on a specific date of Oct. 05, 2013. The required segments and respective Set operations are: 

[0062] {Sale_Date:Oct. 06, 2013} AND {Sale_Type:BUY} AND {Media_Type:MUSIC} 

[0063] where the notation of {attribute: attribute-key} is used. 

[0064] The result segment shows that 2 data records satisfy the criteria, as indicates by its bit “1” positions of {115, 116}, which correspond to the same domain-keys. 

[0065] Analysis #2 requires finding the data records corresponding to all movie and music items purchased or rented on Oct.05, 2013 and Oct. 06, 2013. The required segments and respective Set operations are: 

[0066] {Sale_Date:Oct. 05, 2013} OR {Sale_Date :Oct. 06, 2013} 

[0067] AND [0068] {Media_Type:MUSIC} OR {Media_Type:MOVIE} 

[0069] AND [0070] {Sale_Type:BUY} OR {Sale_Type:RENT} 

[0071] The result segment shows that 6 data records satisfy the criteria, as indicates by its bit “1” positions of {100, 102, 111, 113, 115, 116}, which correspond to the same domain-keys. 
[0072] Analysis #3 shows further analysis is performed by retrieving the result data records based on the result segment's bit information from Analysis #2, which include {100, 102, 111, 113, 115, 116}, and applying a sum function to the corresponding attribute values for “Total_Cost” to obtain the total cost amount of $28.8; furthermore, “Country” information is also extracted from the same result records to obtain that 5 items are purchased by customers from USA and 1 item from JPN.


	Regarding claim 16, according to claim 14, comprising storing the third bitmap of the third segment
SEE 2016/0085832, Fig. 4, Result bit maps of Analysis #1 or #2, associated with the plurality of Bitmaps
Also see, Lam (US 7,689,630), Fig. 3, though an And operation, based on bitmaps in Fig. 2, note Entity Names
 Also reference Fig. 4C, Result R

Regarding claim 17 according to claim 1 wherein the step of combining the first and second bitmaps uses a Boolean algebraic operation
SEE 2016/0085832, Fig. 4, “And, OR”, 0058, 0081-
and
Also see, Lam (US 7,689,630), Abstract, “BOOLEAN”, Figs. 4C & Fig. 3, “AND”

Regarding claim 18 according to claim 1, wherein the sequence is divided into ranges, and the entity identifiers are divided into groups, wherein each group of entity identifiers belongs in a range of the sequence (2016/0085832, Fig. 5A), and wherein multiple bit maps of a segment, each associated with a respective range, are stored with a segment identifier identifying the segment

Regarding claim 19 according to claim 1, wherein the at least one of the first and second binary characteristic of a segment is one of: 
whether an entity has connected from a particular territory (0002, Country); 
whether an entity has connected within a predetermined time period (0043); 
whether an entity is testing a new feature; 
whether the entity is of a specific gender (0079): 
whether the entity requires a digital product in a specific language

SEE Gender
[0079] FIG. 5A shows a sample set of source data records of customer information for which a domain “Customer” is created, with one selected attribute “Customer_ID” and two attribute-keys based on “Gender” values of “M” and “F” and their corresponding segments.


Regarding claim 20 according to claim 1, wherein the first and second bitmaps are stored in the computer memory in compressed form
SEE Lam 2016/0085832
2. The method of claim 1, wherein a said domain, along with its components including its domain-records, attributes, attribute-keys, segments, metadata, and other required information can be saved to and retrieved from president disk based file-system storage, wherein compression and respective de-compression can be applied to said segments before saving to disk and after retrieving for Set and other operations.

SEE Lam US 7,689,630, Abstract, col. 1, compression of bitmaps


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over LAM (US 2016/0085832), with LAM (US 7,689,630).
	Regarding claim 23, according to claim 21, with respect to LAM, fails to particularly call out, wherein the requesting device comprises a computer device having a display operable to display a web-based user interface with which a user can engage to generate requests and receive responses.
	As applied above Lam, generates results, wherein the data is of Web server Logs etc., wherein the system is directed to storage, access and performing Boolean operations of sales data, with which appears, users do engage to generate requests and receive responses and access the results 
(Sales Results based on queries).
(SEE 7,689,630, abstract &  col. 1), but fails to mention, WEB BASED, UI.
	Lam (2016/0085832), user defined functions on the results to generate the required result (abstract), but, fails to mention, a Web based interface, associated with On-line sales, as claimed.

	The examiner takes official notice that Web Based Interfaces, associated with a computer having, a display operable to display a web-based user interface with which a user can engage to generate requests and receive responses (and/or to engage to Browse or Purchase or rent, Items of Interest), is deemed well known to those skilled in the art and deemed obvious to apply, allowing access though, a conventional browser, providing easy access to web based commerce.
 	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify LAM, to utilize, a Web based interface, to perform the operations, with a display operable to display a web-based user interface with which a user can engage to generate requests and receive responses, as described in LAM, lending access though a conventional browser for user access to run queries and receive result generation and display. 

Claim 9-14 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over LAM, with LAM, as applied in view of Epstein et al. (US 2013/0346170).
		Regarding claims 9-14 and 24-26, the applied prior art, allows access to sales data through a query process and provides results, as results are directed to uses.
			The prior art, appears clear, obtains sales Logs from online sales (therefore, from devices), which Items appear are indented to be delivered based on the Logs, but, fails to teach the application, as claimed,

Regarding claim 9 according to claim 4, the applied prior art, appears to teach, wherein the requesting computer device (On-line, Fig. 3), there appears was a server operable to provide digital products to the entities, based on the On-Line Sales data, to generate the LOGS.

The prior art does teach, queries, directed to determine which entities purchased and was to receive the items, rented or purchased, based on the Sales Logs.

The prior art fails to actually handle wherein the server, uses the response to determine which entities are to receive (based on Fig. 4), a particular digital product (SEE APP), that is Purchased and/or Rented, based on, segment IDs.
And,
Regarding claim 10 of claim 9, therefore fails to teach wherein the server provides the particular digital product (based on a BUY or Rent), to the determined entities (delivery).

Regarding claim 11, therefore, fails to teach, wherein the requesting computer device is a user device associated with a respective entity identifier (SEE LAM, Fig. 1, attributes of sales record with,+ device vs. at least Customer ID and DOMAIN On-Line Sale, Table), the method comprising determining whether the requesting computer device is to receive, a particular digital product.

Regarding claim 12, of claim 11, comprising providing the particular digital product to the requesting computer device.
See 0115 (APP)
Regarding claim 13, of claim 9, wherein the digital product is at least one of computer code and a digital item.
See 0115 (APP, having code, being deemed, a digital ITEM/product)
Regarding claim 14 according to claim 11, wherein the digital product is at least one of computer code and a digital item
See 0115 (APP, being a digital product being, code, or a digital type ITEM or product), and purchase (or Events)

Regarding claim 24, according to claim 21, wherein the requesting device comprises a processor programmed to automatically generate requests and receive responses.

Regarding claim 25 according to claim 21, wherein the requesting computer device is a server operable to provide digital products to the entities, and configured to use the response to determine which entities are to receive a particular
digital product.
Regarding claim 26,  according to claim 21, wherein the requesting computer device is one of the computer devices associated with the entity identifier and is configured to receive one or more digital product selected based on the
response.
	Epstein teaches and is deemed to render obvious as claimed, is deemed to apply, based on segmented entity data, managing digital offers to purchases, associated with purchases to product delivery, associated with such as incentives (Figs. 10, 11), directed to purchases, as well as, subsequent offers to potential purchases.

	SEE 0078, purchases of items with UI (Figs. 12-14).
SEE Purchase Offers (Fig. 18), Online (0077), can be based on, and associated with Games (0040)
SEE subsequent Purchase (0080, 0083, 0086-0087)



	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify LAM, as applied, based on the teachings of Epstein, to utilize the data as shown in Lam, similar to the data processed in Epstein and apply to a system to handle purchases to product delivery, including, based on entity data analysis, make offers for additional purchases, based on user historic activities associated with purchases by entities, to enhance sales, as taught by Epstein, with following, purchase offers, w/redeem or percentage discount offer or even prizes (Fig. 12), based on analysis of user historic logged information (Fig. 1-2, 8), making offers, directed to purchases (Fig. 18), based on analysis of the user data (Fig. 8, step 802-). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) White et al. (US 5,918225), teaches to query log information with segmented entity data and to index with respect to a LUT (abstract).

 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
9/27/2022